Name: Council Decision 2012/325/CFSP of 25Ã June 2012 extending the mandate of the European Union Special Representative for Sudan and South Sudan
 Type: Decision
 Subject Matter: international affairs;  EU institutions and European civil service;  international security;  Africa
 Date Published: 2012-06-26

 26.6.2012 EN Official Journal of the European Union L 165/49 COUNCIL DECISION 2012/325/CFSP of 25 June 2012 extending the mandate of the European Union Special Representative for Sudan and South Sudan THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 28, Article 31(2) and Article 33 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 11 August 2010, the Council adopted Decision 2010/450/CFSP (1) appointing Mrs Rosalind MARSDEN as the European Union Special Representative (EUSR) for Sudan. (2) On 1 August 2011, the Council adopted Decision 2011/499/CFSP (2) which modified the mandate and the title of the EUSR in view of the declaration of independence by South Sudan. The EUSRs mandate is to expire on 30 June 2012. (3) The mandate of the EUSR should be extended for a further period of 12 months. (4) The EUSR will implement the mandate in the context of a situation which may deteriorate and could impede the achievement of the objectives of the Unions external action as set out in Article 21 of the Treaty, HAS ADOPTED THIS DECISION: Article 1 European Union Special Representative The mandate of Mrs Rosalind MARSDEN as the EUSR for Sudan and South Sudan is hereby extended until 30 June 2013. The mandate of the EUSR may be terminated earlier, if the Council so decides, on a proposal from the High Representative of the Union for Foreign Affairs and Security Policy (HR). Article 2 Policy objectives The mandate of the EUSR shall be based on the policy objectives of the Union in relation to Sudan and South Sudan, working with their Governments, the African Union (AU) and the United Nations (UN) and other national, regional and international stakeholders, to achieve a peaceful coexistence between Sudan and South Sudan based on the principle of two viable, peaceful, and prosperous States. The Unions policy objectives include actively contributing to the resolution of outstanding Comprehensive Peace Agreement (CPA) and post-CPA issues and helping the parties to implement what has been agreed; supporting efforts to stabilise the volatile north-south border area; promoting institution building and fostering stability, security and development in South Sudan; facilitating a political solution to the conflict in Darfur; promoting efforts to resolve the conflict in Southern Kordofan and Blue Nile states; promoting democratic governance, accountability and respect for human rights, including cooperation with the International Criminal Court; stepping up engagement in East Sudan; and improving humanitarian access throughout Sudan and South Sudan. In addition, the mandate of the EUSR shall be based on the Unions policy objective to contribute to the mitigation and elimination of threats to the stability of South Sudan and the wider region posed by the Lords Resistance Army (LRA). Article 3 Mandate In order to achieve the policy objectives, the EUSRs mandate shall be to: (a) liaise with the Government of Sudan, the Government of South Sudan, Sudanese and South Sudanese political parties, the armed and rebel movements in Sudan and South Sudan, as well as civil society and non-governmental organisations, with the aim of pursuing the Unions policy objectives; (b) maintain close cooperation with the UN, including the UN Mission in South Sudan (Unmiss), the UN Interim Security Force for Abyei (UNISFA) and the UN Special Envoy, the AU and in particular the AU High-Level Implementation Panel for Sudan (AUHIP), the AU/UN hybrid operation in Darfur (Unamid), the League of Arab States (LAS), the Inter-Governmental Agency for Development (IGAD), and other leading regional and international stakeholders; (c) represent the Union and promote its policy objectives and positions in international and public fora, as appropriate; (d) contribute to furthering the coherence and effectiveness of Union policy towards Sudan and South Sudan while promoting a consistent international approach towards the two countries; (e) contribute to international mediation efforts led by AUHIP to facilitate agreement between Sudan and South Sudan on outstanding post-CPA issues and to find an inclusive political solution to the ongoing conflict in Southern Kordofan and Blue Nile states; (f) support the implementation of issues agreed under the CPA and eventual implementation of agreements on post-CPA issues; (g) promote institution-building inside South Sudan; (h) contribute to international efforts to facilitate a comprehensive, inclusive and durable peace agreement for Darfur and to promote the implementation of the Doha Document, working closely with the UN, the AU, the Government of Qatar and other international stakeholders, as appropriate; (i) promote respect for human rights by maintaining regular contacts with the relevant authorities in Sudan and South Sudan, the Office of the Prosecutor of the International Criminal Court, the Office of the High Commissioner for Human Rights and the human rights observers active in the region; (j) contribute to the implementation of the Unions human rights policy, including the EU Guidelines on human rights, in particular the EU Guidelines on children and armed conflict as well as on violence against women and girls and combating all forms of discrimination against them, and the Union policy regarding UN Security Council Resolution 1325 (2000) on women, peace and security, including by monitoring and reporting on developments as well as formulating recommendations in this regard; (k) contribute to the implementation of a comprehensive Union approach to Sudan and South Sudan as agreed by the Foreign Affairs Council on 20 June 2011; (l) contribute, in close cooperation with the European External Action Service (EEAS), to Union engagement with all relevant stakeholders to support efforts to mitigate and eliminate the threat to civilians and stability in South Sudan and the wider region posed by the LRA; (m) follow up and report on compliance by the Sudanese and South Sudanese parties with the relevant UN Security Council Resolutions, in particular 1556 (2004), 1564 (2004), 1590 (2005), 1591 (2005), 1593 (2005), 1612 (2005), 1663 (2006), 1672 (2006), 1679 (2006), 1769 (2007), 1778 (2007), 1881 (2009), 1882 (2009), 1891 (2009), 1919 (2010), 1990 (2011), 1996 (2011), 2024 (2011), 2046 (2012). Article 4 Implementation of the mandate 1. The EUSR shall be responsible for the implementation of the mandate, acting under the authority of the HR. 2. The Political and Security Committee (PSC) shall maintain a privileged link with the EUSR and shall be the EUSRs primary point of contact with the Council. The PSC shall provide the EUSR with strategic guidance and political direction within the framework of the mandate, without prejudice to the powers of the HR. 3. The EUSR shall work in close coordination with the EEAS and its relevant departments. Article 5 Financing 1. The financial reference amount intended to cover the expenditure related to the mandate of the EUSR for the period from 1 July 2012 to 30 June 2013 shall be EUR 1 900 000. 2. The expenditure shall be managed in accordance with the procedures and rules applicable to the general budget of the Union. 3. The management of the expenditure shall be subject to a contract between the EUSR and the Commission. The EUSR shall be accountable to the Commission for all expenditure. Article 6 Constitution and composition of the team 1. Within the limits of the EUSRs mandate and the corresponding financial means made available, the EUSR shall be responsible for constituting a team. The team shall include the expertise on specific policy and security issues as required by the mandate. The EUSR shall keep the Council and the Commission promptly informed of the composition of the team. 2. Member States, institutions of the Union and the EEAS may propose the secondment of staff to work with the EUSR. The salary of such seconded personnel shall be covered by the Member State, the institution of the Union concerned or the EEAS, respectively. Experts seconded by Member States to the institutions of the Union or the EEAS may also be posted to the EUSR. International contracted staff shall have the nationality of a Member State. 3. All seconded personnel shall remain under the administrative authority of the sending Member State, the sending institution of the Union or the EEAS and shall carry out their duties and act in the interest of the mandate of the EUSR. Article 7 Privileges and immunities of the EUSR and the staff of the EUSR The privileges, immunities and further guarantees necessary for the completion and smooth functioning of the mission of the EUSR and the members of the EUSRs staff shall be agreed with the host country/countries, as appropriate. Member States and the Commission shall grant all necessary support to such effect. Article 8 Security of EU classified information The EUSR and the members of the EUSRs team shall respect the security principles and minimum standards established by Council Decision 2011/292/EU of 31 March 2011 on the security rules for protecting EU classified information (3). Article 9 Access to information and logistical support 1. Member States, the Commission, the EEAS and the General Secretariat of the Council shall ensure that the EUSR is given access to any relevant information. 2. The Union delegations and/or the Member States, as appropriate, shall provide logistical support in the region. Article 10 Security In accordance with the Unions policy on the security of personnel deployed outside the Union in an operational capacity under Title V of the Treaty, the EUSR shall take all reasonably practicable measures, in conformity with the EUSRs mandate and the security situation in the geographical area of responsibility, for the security of all personnel under the EUSRs direct authority, in particular by: (a) establishing a mission-specific security plan based on guidance from the EEAS, including mission-specific physical, organisational and procedural security measures, governing the management of the secure movement of personnel to, and within, the mission area, as well as the management of security incidents and including a mission contingency and evacuation plan; (b) ensuring that all personnel deployed outside the Union are covered by high risk insurance as required by the conditions in the mission area; (c) ensuring that all members of the EUSRs team to be deployed outside the Union, including locally contracted personnel, have received appropriate security training before or upon arriving in the mission area, based on the risk ratings assigned to the mission area by the EEAS; (d) ensuring that all agreed recommendations made following regular security assessments are implemented, and providing the Council, the HR and the Commission with written reports on their implementation and on other security issues within the framework of the progress report and the report on the implementation of the mandate. Article 11 Reporting 1. The EUSR shall regularly provide the HR and the PSC with oral and written reports. The EUSR shall also report to Council working parties as necessary. Regular written reports shall be circulated through the COREU network. Upon recommendation of the HR or the PSC, the EUSR may provide the Foreign Affairs Council with reports. 2. The EUSR shall regularly report to the PSC on the situation in Darfur and on the situation in Sudan and South Sudan. Article 12 Coordination 1. The EUSR shall contribute to the unity, consistency and effectiveness of the Unions action and shall help ensure that all Union instruments and Member States actions are engaged consistently, to attain the Unions policy objectives. The activities of the EUSR shall be coordinated with those of the Commission, as well as those of other EUSRs active in the region. The EUSR shall provide Member States missions and Union delegations in the region with regular briefings. 2. In the field, close liaison shall be maintained with the Heads of Union delegations, including in Khartoum, Juba, Addis Ababa and New York and with Member States Heads of Mission. They shall make every effort to assist the EUSR in the implementation of the mandate. The EUSR shall also liaise with other international and regional actors in the field. 3. The EUSR, in close coordination with the Head of Union delegation in Juba, shall provide local political guidance to the Head of Mission of EUAVSEC-South Sudan. The EUSR and the Civilian Operation Commander shall consult each other as required. Article 13 Review The implementation of this Decision and its consistency with other contributions from the Union to the region shall be kept under regular review. The EUSR shall present the Council, the HR and the Commission with a progress report by the end of December 2012 and a comprehensive mandate implementation report at the end of the mandate. Article 14 Entry into force This Decision shall enter into force on the day of its adoption. Done at Luxembourg, 25 June 2012. For the Council The President C. ASHTON (1) OJ L 211, 12.8.2010, p. 42. (2) OJ L 206, 11.8.2011, p. 50. (3) OJ L 141, 27.5.2011, p. 17.